DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1 an image processing method comprising: an obtaining step of obtaining a first gradation value for a first coloring material, a second gradation value for a second coloring material, and a third gradation value for a third coloring material for each pixel; and 
 	a generation step of generating a first quantized value indicating applying or non- applying of the first coloring material by quantizing the first gradation value, generating a second quantized value indicating applying or non-applying of the second coloring material by quantizing the second gradation value, and generating a third quantized value indicating applying or non-applying of the third coloring material by quantizing the third gradation value, for each pixel, 
 	the first, second and third quantized value being used for printing an image on a print medium by using an applying unit which can apply the first coloring material based on the first quantized value, apply the second coloring material based on the second quantized value, and apply the third coloring material based on the third quantized value, 
 	wherein a surface tension difference between the first coloring material and the third coloring material is smaller than a surface tension difference between the first coloring material and the second coloring material, and 54593224-v1 
 	2wherein in a case where the first gradation values obtained in the obtaining step for a plurality of pixels included in a predetermined region are same, the second gradation values 
 	the first quantized values, the second quantized values, and the third quantized values are generated such that, in the predetermined pixel region, the number of pixels for each of which the second quantized value indicates applying the second coloring material and the third quantized value indicates applying the third coloring material is greater than the number of pixels for each of which the first quantized value indicates applying the first coloring material and the third quantized value indicates applying the third coloring material.

3.	The Applicant also disclosed substantially the same subject matters in independent claims 20, 21 and 23. 

4.	U.S. Patent application publication number 2016/0167414 to Yanai et al., hereinafter Yanai et al. I, disclosed a similar invention in paragraphs [0061], [0014] and [0055]. Unlike in the instant application, Yanai et al. I is silent about “a surface tension difference between the first coloring material and the third coloring material is smaller than a surface tension difference between the first coloring material and the second coloring material, and 54593224-v12wherein in a case where the first gradation values obtained in the obtaining step for a plurality of pixels included in a predetermined region are same, the second gradation values obtained in the obtaining step for the plurality of pixels are same, and the third gradation values obtained in the obtaining step for the plurality of pixels are same, the first quantized values, the second quantized values, and the third quantized values are generated such that, in the predetermined pixel region, the number of pixels for each of which the second quantized value indicates applying the second coloring material and the third quantized value indicates applying the third coloring material is greater than the number of pixels for each of which the first quantized value indicates applying 
5.	Yanai et al. I is also silent about similar limitations in independent claims 20, 21 and 23.

6.	U.S. Patent application publication number 2017/0120577 also to Yanai et al., hereinafter Yanai et al. II, also disclosed a similar invention in paragraphs [0008], [0009], [0014] and [0052]. Unlike in the instant application, Yanai et al. II is also silent about “a surface tension difference between the first coloring material and the third coloring material is smaller than a surface tension difference between the first coloring material and the second coloring material, and wherein in a case where the same first gradation values, the same second gradation values, and the same third gradation values for a plurality of pixels included in a predetermined pixel region are obtained uniformly in the obtaining step, the generation unit generates the first quantized values, the second quantized values, and the third quantized values such that, in the predetermined pixel region, the number of pixels for each of which the second quantized value indicates applying the - 28 -10180504US01 second coloring material and the third quantized value indicates applying the third coloring material is greater than the number of pixels for each of which the first quantized value indicates applying the first coloring material and the third quantized value indicates applying the third coloring material”.
7.	Yanai et al. II is also silent about similar limitations in independent claims 20, 21 and 23.

8.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.



10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/YAOVI M AMEH/Primary Examiner, Art Unit 2853